 


110 HR 120 IH: Intercountry Adoption Reform Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 120 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reform Federal procedures relating to intercountry adoption. 
 
 
1.Short titleThis Act may be cited as the Intercountry Adoption Reform Act of 2007 or the ICARE Act. 
IIntercountry Adoption Reform 
101.Findings; purposes 
(a)FindingsCongress finds the following: 
(1)That a child, for the full and harmonious development of his or her personality, should grow up in a family environment, in an atmosphere of happiness, love, and understanding. 
(2)That intercountry adoption may offer the advantage of a permanent family to a child for whom a suitable family cannot be found in his or her country of origin. 
(3)There has been a significant growth in intercountry adoptions. In 1990, Americans adopted 7,093 children from abroad. In 2004, they adopted 23,460 children from abroad. 
(4)Americans increasingly seek to create or enlarge their families through intercountry adoptions. 
(5)There are many children worldwide that are without permanent homes. 
(6)In the interest of children without a permanent family and the United States citizens who are waiting to bring them into their families, reforms are needed in the intercountry adoption process used by United States citizens. 
(7)Before adoption, each child should have the benefit of measures taken to ensure that intercountry adoption is in his or her best interest and that prevents the abduction, selling, or trafficking of children. 
(8)In addition, Congress recognizes that foreign-born adopted children do not make the decision whether to immigrate to the United States. They are being chosen by Americans to become part of their immediate families. 
(9)As such these children should not be classified as immigrants in the traditional sense. Once fully and finally adopted, they should be treated as children of United States citizens. 
(10)Since a child who is fully and finally adopted is entitled to the same rights, duties, and responsibilities as a biological child, the law should reflect such equality. 
(11)Therefore, foreign-born adopted children of United States citizens should be accorded the same procedural treatment as biological children born abroad to a United States citizen. 
(12)If a United States citizen can confer citizenship to a biological child born abroad, then the same citizen is entitled to confer such citizenship to their legally and fully adopted foreign-born child immediately upon final adoption. 
(13)If a United States citizen cannot confer citizenship to a biological child born abroad, then such citizen cannot confer citizenship to their legally and fully adopted foreign-born child, except through the naturalization process. 
(b)PurposesThe purposes of this Act are— 
(1)to ensure that any adoption of a foreign-born child by parents in the United States is carried out in the manner that is in the best interests of the child; 
(2)to ensure that foreign-born children adopted by United States citizens will be treated identically to a biological child born abroad to the same citizen parent; and 
(3)to improve the intercountry adoption process to make it more citizen friendly and focused on the protection of the child. 
102.DefinitionsIn this Act: 
(1)Adoptable childThe term adoptable child has the same meaning given such term in section 101(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(c)(3)), as added by section 304(a) of this Act. 
(2)Ambassador at largeThe term Ambassador at Large means the Ambassador at Large for Intercountry Adoptions appointed to head the Office pursuant to section 201(b). 
(3)Competent authorityThe term competent authority means the entity or entities authorized by the law of the child’s country of residence to engage in permanent placement of children who are no longer in the legal or physical custody of their biological parents. 
(4)ConventionThe term Convention means the Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption, done at The Hague on May 29, 1993. 
(5)Full and final adoptionThe term full and final adoption means an adoption— 
(A)that is completed according to the laws of the child’s country of residence or the State law of the parent’s residence; 
(B)under which a person is granted full and legal custody of the adopted child; 
(C)that has the force and effect of severing the child’s legal ties to the child’s biological parents; 
(D)under which the adoptive parents meet the requirements of section 305; and 
(E)under which the child has been adjudicated to be an adoptable child in accordance with section 306. 
(6)OfficeThe term Office means the Office of Intercountry Adoptions established under section 201(a). 
(7)Readily approvableA petition or certification is readily approvable if the documentary support provided along with such petition or certification demonstrates that the petitioner satisfies the eligibility requirements and no additional information or investigation is necessary. 
IIAdministration of Intercountry Adoptions 
201.Office of Intercountry Adoptions 
(a)EstablishmentNot later than 180 days after the date of enactment of this Act, there shall be established within the Department of State, an Office of Intercountry Adoptions which shall be headed by the Ambassador at Large for Intercountry Adoptions. 
(b)Ambassador at Large 
(1)AppointmentThe Ambassador at Large shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who have background, experience, and training in intercountry adoptions. 
(2)Conflicts of interestThe individual appointed to be the Ambassador at Large shall be free from any conflict of interest that could impede such individual’s ability to serve as the Ambassador. 
(3)AuthorityThe Ambassador at Large shall report directly to the Secretary of State, in consultation with the Assistant Secretary for Consular Affairs. 
(4)RegulationsThe Ambassador at Large may not issue rules or regulations unless such rules or regulations have been approved by the Secretary of State. 
(5)Duties of the ambassador at largeThe Ambassador at Large shall have the following responsibilities: 
(A)In generalThe primary responsibilities of the Ambassador at Large shall be— 
(i)to ensure that any adoption of a foreign-born child by parents in the United States is carried out in the manner that is in the best interest of the child; and 
(ii)to assist the Secretary of State in fulfilling the responsibilities designated to the central authority under title I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.). 
(B)Advisory roleThe Ambassador at Large shall be a principal advisor to the President and the Secretary of State regarding matters affecting intercountry adoption and the general welfare of children abroad and shall make recommendations regarding— 
(i)the policies of the United States with respect to the establishment of a system of cooperation among the parties to the Convention; 
(ii)the policies to prevent abandonment, to strengthen families, and to advance the placement of children in permanent families; and 
(iii)policies that promote the protection and well-being of children. 
(C)Diplomatic representationSubject to the direction of the President and the Secretary of State, the Ambassador at Large may represent the United States in matters and cases relevant to international adoption in— 
(i)fulfillment of the responsibilities designated to the central authority under title I of the Intercountry Adoption Act of 2000 (42 U.S.C. 14911 et seq.); 
(ii)contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations and other international organizations of which the United States is a member; and 
(iii)multilateral conferences and meetings relevant to international adoption. 
(D)International policy developmentThe Ambassador at Large shall advise and support the Secretary of State and other relevant Bureaus of the Department of State in the development of sound policy regarding child protection and intercountry adoption. 
(E)Reporting responsibilitiesThe Ambassador at Large shall have the following reporting responsibilities: 
(i)In generalThe Ambassador at Large shall assist the Secretary of State and other relevant Bureaus in preparing those portions of the Human Rights Reports that relate to the abduction, sale, and trafficking of children. 
(ii)Annual report on intercountry adoptionNot later than September 1 of each year, the Secretary of State shall prepare and submit to Congress an annual report on intercountry adoption. Each annual report shall include— 
(I)a description of the status of child protection and adoption in each foreign country, including— 
(aa)trends toward improvement in the welfare and protection of children and families; 
(bb)trends in family reunification, domestic adoption, and intercountry adoption; 
(cc)movement toward ratification and implementation of the Convention; and 
(dd)census information on the number of children in orphanages, foster homes, and other types of nonpermanent residential care as reported by the foreign country; 
(II)the number of intercountry adoptions by United States citizens, including the country from which each child emigrated, the State in which each child resides, and the country in which the adoption was finalized; 
(III)the number of intercountry adoptions involving emigration from the United States, including the country where each child now resides and the State from which each child emigrated; 
(IV)the number of placements for adoption in the United States that were disrupted, including the country from which the child emigrated, the age of the child, the date of the placement for adoption, the reasons for the disruption, the resolution of the disruption, the agencies that handled the placement for adoption, and the plans for the child, and in addition, any information regarding disruption or dissolution of adoptions of children from other countries received pursuant to section 422(b)(14) of the Social Security Act (42 U.S.C. 622(b)(14)); 
(V)the average time required for completion of an adoption, set forth by the country from which the child emigrated; 
(VI)the current list of agencies accredited and persons approved under the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.) to provide adoption services; 
(VII)the names of the agencies and persons temporarily or permanently debarred under the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 et seq.), and the reasons for the debarment; 
(VIII)the range of adoption fees involving adoptions by United States citizens and the median of such fees set forth by the country of origin; 
(IX)the range of fees charged for accreditation of agencies and the approval of persons in the United States engaged in providing adoption services under the Convention; and 
(X)recommendations of ways the United States might act to improve the welfare and protection of children and families in each foreign country. 
(c)Functions of OfficeThe Office shall have the following 7 functions: 
(1)Approval of a family to adoptTo approve or disapprove the eligibility of a United States citizen to adopt a child born in a foreign country. 
(2)Child adjudicationTo investigate and adjudicate the status of a child born in a foreign country to determine whether that child is an adoptable child. 
(3)Family servicesTo provide assistance to United States citizens engaged in the intercountry adoption process in resolving problems with respect to that process and to track intercountry adoption cases so as to ensure that all such adoptions are processed in a timely manner. 
(4)International policy developmentTo advise and support the Ambassador at Large and other relevant Bureaus of the Department of State in the development of sound policy regarding child protection and intercountry adoption. 
(5)Central authorityTo assist the Secretary of State in carrying out duties of the central authority as defined in section 3 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14902). 
(6)EnforcementTo investigate, either directly or in cooperation with other appropriate international, Federal, State, or local entities, improprieties relating to intercountry adoption, including issues of child protection, birth family protection, and consumer fraud. 
(7)AdministrationTo perform administrative functions related to the functions performed under paragraphs (1) through (6), including legal functions and congressional liaison and public affairs functions. 
(d)Organization 
(1)In generalAll functions of the Office shall be performed by officers employed in a central office located in Washington, D.C. Within that office, there shall be 7 divisions corresponding to the 7 functions of the Office. The director of each such division shall report directly to the Ambassador at Large. 
(2)Approval to adoptThe division responsible for approving parents to adopt shall be divided into regions of the United States as follows: 
(A)Northwest. 
(B)Northeast. 
(C)Southwest. 
(D)Southeast. 
(E)Midwest. 
(F)West. 
(3)Child adjudicationTo the extent practicable, the division responsible for the adjudication of foreign-born children as adoptable shall be divided by world regions which correspond to the world regions used by other divisions within the Department of State. 
(4)Use of international field officersNothing in this section shall be construed to prohibit the use of international field officers posted abroad, as necessary, to fulfill the requirements of this Act. 
(5)CoordinationThe Ambassador at Large shall coordinate with appropriate employees of other agencies and departments of the United States, whenever appropriate, in carrying out the duties of the Ambassador. 
(e)Qualifications and TrainingIn addition to meeting the employment requirements of the Department of State, officers employed in any of the 7 divisions of the Office shall undergo extensive and specialized training in the laws and processes of intercountry adoption as well as understanding the cultural, medical, emotional, and social issues surrounding intercountry adoption and adoptive families. The Ambassador at Large shall, whenever possible, recruit and hire individuals with background and experience in intercountry adoptions, taking care to ensure that such individuals do not have any conflicts of interest that might inhibit their ability to serve. 
(f)Use of Electronic Databases and FilingTo the extent possible, the Office shall make use of centralized, electronic databases and electronic form filing. 
202.Recognition of Convention adoptions in the United StatesSection 505(a)(1) of the Intercountry Adoption Act of 2000 (42 U.S.C. 14901 note) is amended by inserting 301, 302, after 205,. 
203.Technical and conforming amendmentSection 104 of the Intercountry Adoption Act of 2000 (42 U.S.C. 14914) is repealed. 
204.Transfer of functions 
(a)In GeneralSubject to subsection (c), all functions under the immigration laws of the United States with respect to the adoption of foreign-born children by United States citizens and their admission to the United States that have been vested by statute in, or exercised by, the Secretary of Homeland Security immediately prior to the effective date of this Act, are transferred to the Secretary of State on the effective date of this Act and shall be carried out by the Ambassador at Large, under the supervision of the Secretary of State, in accordance with applicable laws and this Act. 
(b)Exercise of AuthoritiesExcept as otherwise provided by law, the Ambassador at Large may, for purposes of performing any function transferred to the Ambassador at Large under subsection (a), exercise all authorities under any other provision of law that were available with respect to the performance of that function to the official responsible for the performance of the function immediately before the effective date of the transfer of the function pursuant to this subtitle. 
(c)Limitation on Transfer of Pending AdoptionsIf an individual has filed a petition with the Immigration and Naturalization Service or the Department of Homeland Security with respect to the adoption of a foreign-born child prior to the date of enactment of this Act, the Secretary of Homeland Security shall have the authority to make the final determination on such petition and such petition shall not be transferred to the Office. 
205.Transfer of resourcesSubject to section 1531 of title 31, United States Code, upon the effective date of this Act, there are transferred to the Ambassador at Large for appropriate allocation in accordance with this Act, the assets, liabilities, contracts, property, records, and unexpended balance of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available to, or to be made available to the Department of Homeland Security in connection with the functions transferred pursuant to this subtitle. 
206.Incidental transfersThe Ambassador at Large may make such additional incidental dispositions of personnel, assets, liabilities, grants, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds held, used, arising from, available to, or to be made available in connection with such functions, as may be necessary to carry out this subtitle. The Ambassador at Large shall provide for such further measures and dispositions as may be necessary to effectuate the purposes of this subtitle. 
207.Savings provisions 
(a)Legal DocumentsAll orders, determinations, rules, regulations, permits, grants, loans, contracts, agreements, including collective bargaining agreements, certificates, licenses, and privileges— 
(1)that have been issued, made, granted, or allowed to become effective by the President, the Ambassador at Large, the former Commissioner of the Immigration and Naturalization Service, or the Secretary of Homeland Security, or their delegates, or any other Government official, or by a court of competent jurisdiction, in the performance of any function that is transferred pursuant to this subtitle; and 
(2)that are in effect on the effective date of such transfer (or become effective after such date pursuant to their terms as in effect on such effective date);shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by the President, any other authorized official, a court of competent jurisdiction, or operation of law, except that any collective bargaining agreement shall remain in effect until the date of termination specified in the agreement. 
(b)Proceedings 
(1)PendingThe transfer of functions under section 204 shall not affect any proceeding or any application for any benefit, service, license, permit, certificate, or financial assistance pending on the effective date of this subtitle before an office whose functions are transferred pursuant to this subtitle, but such proceedings and applications shall be continued. 
(2)OrdersOrders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted, and orders issued in any such proceeding shall continue in effect until modified, terminated, superseded, or revoked by a duly authorized official, by a court of competent jurisdiction, or by operation of law. 
(3)Discontinuance or modificationNothing in this section shall be considered to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this section had not been enacted. 
(c)SuitsThis subtitle shall not affect suits commenced before the effective date of this subtitle, and in all such suits, proceeding shall be had, appeals taken, and judgments rendered in the same manner and with the same effect as if this Act had not been enacted. 
(d)Nonabatement of ActionsNo suit, action, or other proceeding commenced by or against the Department of State, the Immigration and Naturalization Service, or the Department of Homeland Security, or by or against any individual in the official capacity of such individual as an officer or employee in connection with a function transferred pursuant to this section, shall abate by reason of the enactment of this Act. 
(e)Continuance of Suit With Substitution of PartiesIf any Government officer in the official capacity of such officer is party to a suit with respect to a function of the officer, and pursuant to this subtitle such function is transferred to any other officer or office, then such suit shall be continued with the other officer or the head of such other office, as applicable, substituted or added as a party. 
(f)Administrative Procedure and Judicial ReviewExcept as otherwise provided by this subtitle, any statutory requirements relating to notice, hearings, action upon the record, or administrative or judicial review that apply to any function transferred pursuant to any provision of this subtitle shall apply to the exercise of such function by the head of the office, and other officers of the office, to which such function is transferred pursuant to such provision. 
IIIReform of United States Laws Governing Intercountry Adoptions 
301.Automatic acquisition of citizenship for adopted children born outside the United States 
(a)Automatic Citizenship Provisions 
(1)Amendment of the INASection 320 of the Immigration and Nationality Act (8 U.S.C. 1431) is amended to read as follows: 
 
320.Conditions for automatic citizenship for children born outside the United States 
(a)In generalA child born outside of the United States automatically becomes a citizen of the United States— 
(1)if the child is not an adopted child— 
(A)at least 1 parent of the child is a citizen of the United States, whether by birth or naturalization, who has been physically present (as determined under subsection (b)) in the United States or its outlying possessions for a period or periods totaling not less than 5 years, at least 2 of which were after attaining the age of 14 years; and 
(B)the child is under the age of 18 years; or 
(2)if the child is an adopted child, on the date of the full and final adoption of the child— 
(A)at least 1 parent of the child is a citizen of the United States, whether by birth or naturalization, who has been physically present (as determined under subsection (b)) in the United States or its outlying possessions for a period or periods totaling not less than 5 years, at least 2 of which were after attaining the age of 14 years; 
(B)the child is an adoptable child; 
(C)the child is the beneficiary of a full and final adoption decree entered by a foreign government or a court in the United States; and 
(D)the child is under the age of 16 years. 
(b)Physical PresenceFor the purposes of subsection (a)(2)(A), the requirement for physical presence in the United States or its outlying possessions may be satisfied by the following: 
(1)Any periods of honorable service in the Armed Forces of the United States. 
(2)Any periods of employment with the United States Government or with an international organization as that term is defined in section 1 of the International Organizations Immunities Act (22 U.S.C. 288) by such citizen parent. 
(3)Any periods during which such citizen parent is physically present outside the United States or its outlying possessions as the dependent unmarried son or daughter and a member of the household of a person— 
(A)honorably serving with the Armed Forces of the United States; or 
(B) employed by the United States Government or an international organization as defined in section 1 of the International Organizations Immunities Act (22 U.S.C. 288). 
(c)Full and Final AdoptionIn this section, the term full and final adoption means an adoption— 
(1)that is completed under the laws of the child’s country of residence or the State law of the parent’s residence; 
(2)under which a person is granted full and legal custody of the adopted child; 
(3)that has the force and effect of severing the child’s legal ties to the child’s biological parents; 
(4)under which the adoptive parents meet the requirements of section 305 of the Intercountry Adoption Reform Act of 2007; and 
(5)under which the child has been adjudicated to be an adoptable child in accordance with section 306 of the Intercountry Adoption Reform Act of 2007.. 
(b)Conforming AmendmentThe table of contents in the first section of the Immigration and Nationality Act (66 Stat. 163) is amended by striking the item relating to section 320 and inserting the following: 
 
 
Sec. 320. Conditions for automatic citizenship for children born outside the United States.. 
(c)Effective DateThis section shall take effect as if enacted on June 27, 1952. 
302.Revised proceduresNotwithstanding any other provision of law, the following requirements shall apply with respect to the adoption of foreign born children by United States citizens: 
(1)Upon completion of a full and final adoption, the Secretary shall issue a United States passport and a Consular Report of Birth for a child who satisfies the requirements of section 320(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1431(a)(2)), as amended by section 301 of this Act, upon application by a United States citizen parent. 
(2)An adopted child described in paragraph (1) shall not require the issuance of a visa for travel and admission to the United States but shall be admitted to the United States upon presentation of a valid, unexpired United States passport. 
(3)No affidavit of support under section 213A of the Immigration and Nationality Act (8 U.S.C. 1183a) shall be required in the case of any adoptable child. 
(4)The Secretary of State, acting through the Ambassador at Large, shall require that agencies provide prospective adoptive parents an opportunity to conduct an independent medical exam and a copy of any medical records of the child known to exist (to the greatest extent practicable, these documents shall include an English translation) on a date that is not later than the earlier of the date that is 2 weeks before the adoption, or the date on which prospective adoptive parents travel to such a foreign country to complete all procedures in such country relating to adoption. 
(5)The Secretary of State, acting through the Ambassador at Large, shall take necessary measures to ensure that all prospective adoptive parents adopting internationally are provided with training that includes counseling and guidance for the purpose of promoting a successful intercountry adoption before such parents travel to adopt the child or the child is placed with such parents for adoption. 
(6)The Secretary of State, acting through the Ambassador at Large, shall take necessary measures to ensure that— 
(A)prospective adoptive parents are given full disclosure of all direct and indirect costs of intercountry adoption before the parents are matched with a child for adoption; 
(B)fees charged in relation to the intercountry adoption be on a fee-for-service basis, not on a contingent fee basis; and 
(C)that the transmission of fees between the adoption agency, the country of origin, and the prospective adoptive parents is carried out in a transparent and efficient manner. 
(7)The Secretary of State, acting through the Ambassador at Large, shall take all measures necessary to ensure that all documents provided to a country of origin on behalf of a prospective adoptive parent are truthful and accurate. 
303.Nonimmigrant visas for children traveling to the United States to be adopted by a United States citizen 
(a)Nonimmigrant Classification 
(1)In generalSection 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended by adding at the end the following: 
 
(W)an adoptable child who is coming into the United States for adoption by a United States citizen and a spouse jointly or by an unmarried United States citizen at least 25 years of age, who has been approved to adopt by the Office of International Adoption of the Department of State.. 
(2)Technical and conforming amendmentsSuch section 101(a)(15) is further amended— 
(A)by striking or at the end of subparagraph (U); and 
(B)by striking the period at the end of subparagraph (V) and inserting ; or. 
(b)Termination of Period of Authorized AdmissionSection 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding at the end the following: 
 
(s)In the case of a nonimmigrant described in section 101(a)(15)(W), the period of authorized admission shall terminate on the earlier of— 
(1)the date on which the adoption of the nonimmigrant is completed by the courts of the State where the parents reside; or 
(2)the date that is 4 years after the date of admission of the nonimmigrant into the United States, unless a petitioner is able to show cause as to why the adoption could not be completed prior to such date and the Secretary of State extends such period for the period necessary to complete the adoption.. 
(c)Temporary Treatment as Legal Permanent ResidentNotwithstanding any other law, all benefits and protections that apply to a legal permanent resident shall apply to a nonimmigrant described in section 101(a)(15)(W) of the Immigration and Nationality Act, as added by subsection (a), pending a full and final adoption. 
(d)Exception From Immunization Requirement for Certain Adopted ChildrenSection 212(a)(1)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(1)(C)) is amended— 
(1)in the heading by striking 10 years and inserting 18 years; and 
(2)in clause (i), by striking 10 years and inserting 18 years. 
(e)RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of State shall prescribe such regulations as may be necessary to carry out this section. 
304.Definition of adoptable child 
(a)In GeneralSection 101(c) of the Immigration and Nationality Act (8 U.S.C. 1101(c)) is amended by adding at the end the following: 
 
(3)The term adoptable child means an unmarried person under the age of 18— 
(A) 
(i)whose biological parents (or parent, in the case of a child who has one sole or surviving parent) or other persons or institutions that retain legal custody of the child— 
(I)have freely given their written irrevocable consent to the termination of their legal relationship with the child, and to the child’s emigration and adoption and that such consent has not been induced by payment or compensation of any kind and has not been given prior to the birth of the child; 
(II)are unable to provide proper care for the child, as determined by the competent authority of the child’s residence; or 
(III)have voluntarily relinquished the child to the competent authorities pursuant to the law of the child’s residence; or 
(ii)who, as determined by the competent authority of the child’s residence— 
(I)has been abandoned or deserted by their biological parent, parents, or legal guardians; or 
(II)has been orphaned due to the death or disappearance of their biological parent, parents, or legal guardians; 
(B)with respect to whom the Secretary of State is satisfied that the proper care will be furnished the child if admitted to the United States; 
(C)with respect to whom the Secretary of State is satisfied that the purpose of the adoption is to form a bona fide parent-child relationship and that the parent-child relationship of the child and the biological parents has been terminated (and in carrying out both obligations under this subparagraph, the Secretary of State, in consultation with the Secretary of Homeland Security, may consider whether there is a petition pending to confer immigrant status on one or both of the biological parents); 
(D)with respect to whom the Secretary of State, is satisfied that there has been no inducement, financial or otherwise, offered to obtain the consent nor was it given before the birth of the child; 
(E)with respect to whom the Secretary of State, in consultation with the Secretary of Homeland Security, is satisfied that the person is not a security risk; and 
(F)whose eligibility for adoption and emigration to the United States has been certified by the competent authority of the country of the child’s place of birth or residence.. 
(b)Conforming AmendmentSection 204(d) of the Immigration and Nationality Act (8 U.S.C. 1154(d)) is amended by inserting and an adoptable child as defined in section 101(c)(3) before unless a valid home-study. 
305.Approval to adopt 
(a)In GeneralPrior to the issuance of a visa under section 101(a)(15)(W) of the Immigration and Nationality Act, as added by section 303(a) of this Act, or the issuance of a full and final adoption decree, the United States citizen adoptive parent shall have approved by the Office a petition to adopt. Such petition shall be subject to the same terms and conditions as are applicable to petitions for classification under section 204.3 of title 8 of the Code of Federal Regulations, as in effect on the day before the date of enactment of this Act. 
(b)Expiration of ApprovalApproval to adopt under this Act is valid for 24 months from the date of approval. Nothing in this section may prevent the Secretary of Homeland Security from periodically updating the fingerprints of an individual who has filed a petition for adoption. 
(c)Expedited Reapproval Process of Families Previously Approved To AdoptThe Secretary of State shall prescribe such regulations as may be necessary to provide for an expedited and streamlined process for families who have been previously approved to adopt and whose approval has expired, so long as not more than 4 years have lapsed since the original application. 
(d)Denial of Petition 
(1)Notice of intentIf the officer adjudicating the petition to adopt finds that it is not readily approvable, the officer shall notify the petitioner, in writing, of the officer’s intent to deny the petition. Such notice shall include the specific reasons why the petition is not readily approvable. 
(2)Petitioner's right to respondUpon receiving a notice of intent to deny, the petitioner has 30 days to respond to such notice. 
(3)DecisionWithin 30 days of receipt of the petitioner’s response the Office must reach a final decision regarding the eligibility of the petitioner to adopt. Notice of a formal decision must be delivered in writing. 
(4)Right to an appealUnfavorable decisions may be appealed to the Department of State and, after the exhaustion of the appropriate appeals process of the Department, to a United States district court. 
(5)Regulations regarding appealsNot later than 6 months after the date of enactment of this Act, the Secretary of State shall promulgate formal regulations regarding the process for appealing the denial of a petition. 
306.Adjudication of child status 
(a)In GeneralPrior to the issuance of a full and final adoption decree or a visa under section 101(a)(15)(W) of the Immigration and Nationality Act, as added by section 303(a) of this Act— 
(1)the Ambassador at Large shall obtain from the competent authority of the country of the child’s residence a certification, together with documentary support, that the child sought to be adopted meets the definition of an adoptable child; and 
(2)not later than 15 days after the date of the receipt of the certification referred to in paragraph (1), the Secretary of State shall make a final determination on whether the certification and the documentary support are sufficient to meet the requirements of this section or whether additional investigation or information is required. 
(b)Process for Determination 
(1)In generalThe Ambassador at Large shall work with the competent authorities of the child’s country of residence to establish a uniform, transparent, and efficient process for the exchange and approval of the certification and documentary support required under subsection (a). 
(2)Notice of intentIf the Secretary of State determines that a certification submitted by the competent authority of the child’s country of origin is not readily approvable, the Ambassador at Large shall— 
(A)notify the competent authority and the prospective adoptive parents, in writing, of the specific reasons why the certification is not sufficient; and 
(B)provide the competent authority and the prospective adoptive parents the opportunity to address the stated insufficiencies. 
(3)Petitioners right to respondUpon receiving a notice of intent to find that a certification is not readily approvable, the prospective adoptive parents shall have 30 days to respond to such notice. 
(4)DecisionNot later than 30 days after the date of receipt of a response submitted under paragraph (3), the Secretary of State shall reach a final decision regarding the child’s eligibility as an adoptable child. Notice of such decision must be in writing. 
(5)Right to an appealUnfavorable decisions on a certification may be appealed through the appropriate process of the Department of State and, after the exhaustion of such process, to a United States district court. 
307.FundsThe Secretary of State shall provide the Ambassador at Large with such funds as may be necessary for— 
(1)the hiring of staff for the Office; 
(2)investigations conducted by such staff; and 
(3)travel and other expenses necessary to carry out this Act. 
IVEnforcement 
401.Civil penalties and enforcement 
(a)Civil PenaltiesA person shall be subject, in addition to any other penalty that may be prescribed by law, to a civil money penalty of not more than $50,000 for a first violation, and not more than $100,000 for each succeeding violation if such person— 
(1)violates a provision of this Act or an amendment made by this Act; 
(2)makes a false or fraudulent statement, or misrepresentation, with respect to a material fact, or offers, gives, solicits, or accepts inducement by way of compensation, intended to influence or affect in the United States or a foreign country— 
(A)a decision for an approval under title II; 
(B)the relinquishment of parental rights or the giving of parental consent relating to the adoption of a child; or 
(C)a decision or action of any entity performing a central authority function; or 
(3)engages another person as an agent, whether in the United States or in a foreign country, who in the course of that agency takes any of the actions described in paragraph (1) or (2). 
(b)Civil Enforcement 
(1)Authority of attorney generalThe Attorney General may bring a civil action to enforce subsection (a) against any person in any United States district court. 
(2)Factors to be considered in imposing penaltiesIn imposing penalties the court shall consider the gravity of the violation, the degree of culpability of the defendant, and any history of prior violations by the defendant. 
402.Criminal penaltiesWhoever knowingly and willfully commits a violation described in paragraph (1) or (2) of section 401(a) shall be subject to a fine of not more than $250,000, imprisonment for not more than 5 years, or both. 
 
